Judgment, Supreme Court, New York County (Juan M. Merchan, j.), rendered June 30, 2009, as amended December 21, 2009, convicting defendant, after a jury trial, of burglary in the first degree, assault in the third degree, and operating a motor vehicle while intoxicated (two counts), and sentencing him to an aggregate term of five years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348 [2007]). There is no basis for disturbing the jury’s credibility determinations The fact that the jury acquitted defendant of some counts does not warrant a different result (see People v Rayam, 94 NY2d 557 [2000]).
The victim’s testimony supported the conclusions that defendant unlawfully entered the victim’s building by forcing open a door, and that defendant did so with intent to commit an assault. The credible evidence also disproved beyond a reasonable *443doubt defendant’s justification defense to the assault charge. Concur — Mazzarelli, J.P., Friedman, Acosta, Freedman and Abdus-Salaam, JJ.